department of the treasury i internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury yi internal_revenue_service irs p o box cincinnati oh legend d date e individual f individual dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you are formed as a charitable_remainder_unitrust established on d e is your trustor and e and f are your co- trustees the trust was funded by closely-held securities contributed by e your trust document states that you are established as a hybrid charitable_remainder_unitrust that will qualify as such initially under sec_664 and of the internal_revenue_code_of_1986 and ultimately under sec_664 of the code for the remaining term of the trust pursuant to sec_1_664-3 the trust includes a non-charitable interest held by e and his spouse f as recipients for their joint lifetimes and after both of their deaths for the survivor during their lifetime in each taxable_year the trustee shall pay the initial period amount during the initial period and the unitrust_amount during the remaining period to e and f in equal proportions during their joint lifetimes and after the death of either of them wholly to the survivor during his or her lifetime the initial period amount refers to the smaller of i the trust income for a taxable_year during the initial period and ii a fixed percentage amount equal to seven percent of the net fair_market_value of the trust assets valued as of the valuation_date in determining the initial period amount the trustee shall prorate the same on a daily basis for a short taxable_year in accordance with sec_1_664-3 and for the taxable_year in which all noncharitable interests terminate in accordance with sec_1 a v b the remaining period refers to the period of time this trust will be treated as a charitable_remainder_unitrust solely pursuant to sec_664 of the code upon the death of the last surviving recipient the trustee shall distribute all of the principal and income of the trust other than any amount then due to the last surviving recipient or such recipient’s estate to one or more charitable remaindermen each of which must be a type of charity described in each of sec_170 sec_170 sec_2055 and sec_2522 of the code the trustor has designated a charity to receive the charitable reminder to be used to support chartable training programs law sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_664 of the code sets forth the requirements to be a charitable_remainder_unitrust sec_664 provides that a fixed percentage which is not less than percent of the net fair_market_value of the assets valued annually is to be paid not less often than annually to one or more persons at least one of whom is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals no amount other than the above-described payments may be paid to or for_the_use_of any person other than an organization described in sec_170 following the termination of the payments described above the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 sec_1_501_c_3_-1 provides that if the organization fails either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 i provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1 c -l c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests letter rev catalog number 47628k in revrul_69_256 1969_1_cb_151 a testamentary_trust established to make annual payments to exempt charitable organizations and to use a fixed sum from annual income for the perpetual care of the testator's burial lot is not exempt under sec_501 of the code in revrul_69_279 1969_1_cb_152 an irrevocable inter_vivos_trust which provides that a fixed percentage of the income must be paid annually to the settlor with the balance of the income to charity does not qualify for exemption under sec_501 of the code under the terms of the trust instrument a percentage of the trust's income must be paid to the settlor thus the trust is organized and is operated for two purposes-to benefit the settlor and to benefit charity the trust therefore is not organized and operated exclusively for charitable purposes rather it is organized and operated in part for the benefit of the private interest of the settlor and a part of the trust's earnings is inuring to the benefit of a private individual in 326_us_279 66_sct_112 90_led_67 c b the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes application of law as stated in sec_1_501_c_3_-1 an organization must be both organized and operated exclusively for purposes described in sec_501 of the code to qualify for exemption your trust document does not limit your purposes to those described in sec_501 as a result you have not satisfied the organizational_test described in sec_1_501_c_3_-1 you do not meet the operational_test under sec_501 of the code because you are not operating exclusively for charitable purposes as required under sec_1 c -i c the initial recipients of your funds e and f are not charitable during their lifetime your purpose is to provide a percentage of your income to them annually after the deaths of e and f the remainder of the trust assets will be distributed to a charity you are organized and operated for two purposes - to benefit e and f during their lifetimes and to benefit charity after their deaths therefore you are not operated exclusively for charitable purposes as described in sec_1_501_c_3_-1 rather you are organized and operated in part for the benefit of the private interest of e and f which is prohibited according to sec_1_501_c_3_-1 you are like the organization described in revrul_69_256 where making annual payments for non-exempt purposes were held to be non-exempt you are nearly identical to the organization described in revrul_69_279 you are organized and operated for charitable and non-charitable purposes your non-charitable recipients benefit substantially which precludes you from exemption under sec_501 of the code although you have future charitable purposes you also have a current substantial non-exempt purpose of distributing funds to non-charitable recipients the presence of this substantial non-exempt purpose precludes exemption regardless of the number or importance of truly exempt purposes as explained in better business bureau therefore you do not qualify for exemption under sec_501 of the code your position you indicated that the trust is a standard regulation charitable_remainder_unitrust pursuant to sec_664 of the code using a combination of methods approach per sec_1_664-3 letter rev catalog number 47628k the donor’s charitable deduction was calculated pursuant to treg reg sec_1_664-4 you asserted that the trust agreement was written in strict adherence to the code and regulations regarding charitable_remainder trusts using an approved template our response to your position a charitable_remainder_trust is generally exempt from tax under sec_664 of the code not under sec_501 exemption under sec_501 would not be appropriate because of the private interest present in the split interest trust the code and the regulations specifically forbid the inurement of earnings to private shareholders or individuals as explained in sec_1_501_c_3_-1 you are requesting a ruling as a charitable_remainder_unitrust but you are using form_1023 to seek exemption under sec_501 of the code we cannot rule on classification under sec_664 using this process conclusion you do not qualify for exemption under sec_501 of the code because you fail both the organizational and operational tests you are neither organized nor operated exclusively for an exempt_purpose and your earnings inure to the benefit e and f you have a substantial non-exempt purpose of providing funds to e and f which precludes exemption under sec_501 no opinion is expressed as to the federal tax consequences of the formation or operation of the trust under sec_664 or of any other section of the code if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position - a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete letter rev catalog number 47628k your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address us mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
